  Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 1 of 17




                             Exhibit 1

Summons and Complaint served upon Monsanto in the
               State Court Action
                     Case 2:20-cv-01917-KJD-DJA 9/15/2020
                                                  Document2:251-1
                                                               PM Filed 10/15/20 Page 2 of 17




                 1 SUMM
                   STEVEN M. BURRIS, ESQ.
                 2 Nevada Bar No. 000603
                   sb (&,steveburrislaw. com
                 3 BURRIS & THOMAS, LLC
                   2810 W. Charleston Boulevard, Suite F-58
                                                                                           CASE NO: A-20-821225-C
                 4 Las Vegas, Nevada 89102                                                          Department 2e'
                   (702) 258-6238 - Telephone
                 5 (702) 258-8280 - Facsimile
                 6     Attorneys for Plaintiff
                 7                                              DISTRICT COURT
                 8                                         CLARK COUNTY, NEVADA
                 9
                        ALYNE GRIFFITHS, .                                  CASE NO.:
                10                                                          DEPT. NO.:
                                        Plaintiff,
                11
                        vs.
                12      MONSANTO COMPANY, a foreign
    N CO
                13      corporation and DOES 1 through 10,
    ~>°~o               inclusive; and ROE ENTITIES lthrough 10,
    ~o= ~               inclusive;
                14'
omC~ c~ m
?     ll. >
         dz                             Defendants.
     ~ ~ ~ m;   15
,o w
   Z~~~ ~ m,
   > =~ > '
   w ~o co      16
    V~QN
                17
                18
                19                                              SUMMONS - CIVIL

                20     NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
                       WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ
                21     THE INFORMATION BELOW.
                22
                       TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for
                23     the relief as set forth in the Complaint.                                            ,
                24 '                                         MONSANTO COMPANY
                25
                               1. If you intend to defend this lawsuit, within 21 days after this Summons is served on
                26
                                  you, exclusive of the day of service, you must do the following:
                27
                                  (a)            File with the Clerk of this Court, whose address is shown below, a formal
                28


                                                                     Page 1 of 2
       Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 3 of 17



 1                            written response to the Complaint in accordance with the rules of the Court,
 2
                              with the appropriate filing fee.
 3
                 (b)          Serve a copy of your response upon the attorney whose name and address is
 4
                             shown below.
 5

 6            2. Unless you respond, your default will be entered upon application of the Plaintiff(s)

 7               and failure to so respond will result in a judgment of default against you for the relief
 8
                 demanded in the Complaint, which could result in the taking of money or properry or
 9
                 other relief requested in the Complaint.
10
              3. If you intend to seek the advice of an attorney in this matter, you should do so promptly
11
12               so that your response may be filed on time.

13            4. The State of Nevada, its political subdivisions, agencies, officers, employees, board
14
                 members, commission members and legislators each have 45 days after service of this
15
                 Summons within which to file an Answer or other responsive pleading to the
16
17               Complaint.

18 I Submitted by:                                   STEVEN D ~
                                                     CLERK O~~"
                                                            t              ~ ,_      ~
19                                                               8. . sy
                                                                 ,              f.
                                                                            f
                                                                                     ~
20                                                                                      ~ ~116/2020
    /s/Steven M. Burris                               By: ~   ~~~~~>~'~. ~'
21 STEvEN M. Buluus, ESQ.                                  EPUTY`.CLERK'              .~~~°    Date
                                                                                   ~.
   Nevada Bar No. 000603                                  Regiona>>Justice i;erifer~~
22 sb(&,steveburri slaw. com                              200 Lewis tl,vei►~i.e: =
23 LAw OFFICES OF STEvEN M. BURRIs                        Las Vegas, Nevada 89155
   2810 W. Charleston Boulevard, Suite F-58               Alisa-Mae Chapman
24 Las Vegas, Nevada 89102
   Attorneys for Plaintiff
25
26
27 I

28


                                                    Page 2 of 2
                       Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 4 of 17
                                                                                               Electronically Filed
                                                                                               9/15/2020 2:24 PM
                                                                                               Steven D. Grierson
                                                                                               CLERK OF THE CO

                   1    COMP                                                                                   . 00
                        STEVEN M. BURRIS, ESQ.
                   2    Nevada Bar No. 000603
                        sb a,steveburrislaw.com
                   3    BURRIS & THOMAS, LLC
                        2810 W. Charleston Boulevard, Suite F-58                          CAS E N O: A-20-82122:
                   4    Las Vegas, Nevada 89102                                                      Department
                        (702) 258-6238 - Telephone
                   5    (702) 258-8280 - Facsimile
                   6    Attorneys for Plaintiff
                   7                                          DISTRICT COURT
                   8                                     CLARK COUNTY, NEVADA
                   9
                         ALYNE GRIFFITHS,                                  CASE NO.:
                  10                                                       DEPT. NO.:
                                        Plaintiff,
                  11
                         ~~l
                         ►
                  12
                         MONSANTO COMPANY, a foreign
                  13     corporation and DOES 1 through 10,
          8 ~2           inclusive; and ROE ENTITIES lthrough 10,
           ~
>> om_ mcc        14     inclusive;
      cuO) 'mO
JC    .   y ~ >
~ G ,C                                  Defendants.
    ro            15
~ W~~v~
  W Eo m          16
    U) Q N
                  17
                  18
                  19                                             COMPLAINT

                  20
                               Plaintiff ALYNE GRIFFITHS, an individual, by and through her attorneys, STEVEN M.
                  21
                        BURRIS, Esq., of the law offices of BURRIS & THOMAS, LLC, and for her causes of action
                  22
                        against Defendants, and each of them, complains and alleges as follows:
                  23
                  24                                 PARTIES. JURISDICITION AND VENUE

                  25            1.     At all times relevant herein, Plaintiff ALYNE GRIFFITHS is and was a resident of

                  26    Clark County, Nevada.

                  27           2.      At all times relevant herein, Defendant Monsanto Company ("Monsanto"), was a

                  28    Delaware Corporation with its principal place of business located in St. Louis, Missouri.


                                                                   Page 1 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 5 of 17



1     Monsanto conducts business in Nevada and is registered as a foreign corporation with the Nevada
2     Secretary of State.
3            3.      Monsanto designed, researched, manufactured, tested, advertised, promoted,
4     marketed, sold and distributed the commercial/residential herbicide commonly known as
 5 Roundup.
6             4.      This Court has personal jurisdiction over Monsanto because Monsanto transacts
7     business in and is a corporation doing business within Nevada. Monsanto knows that its Roundup
 8    products are sold throughout Nevada. Monsanto maintains sufficient contacts with the State of
 9    Nevada such that this Court's exercise of personal jurisdiction over it does not offend traditional
10    notions of fair play and substantial justice.
11            5.      Monsanto advertises and sells Roundup throughout Nevada and derives substantial
12    revenue from goods and products used in Nevada. Monsanto purposefully availed itself of the
13    privilege of conducting activities within Nevada, thus invoking the benefits and protections of its
14    laws. This Court has subject matter jurisdiction pursuant to Nev. Const. Art. 6§ 6.
15            6.      Venue properly lies in Clark County.
16                                        GENERAL ALLEGATIONS
17            7.      Glyphosate, which is an active ingredient in Roundup, is a carcinogen. It has been

18    identified as causing various forms of cancer, in particular Non-Hodgkin Lymphoma ("NHL").

19            8.      Plaintiff, who used Roundup extensively over a period of years, now suffers from
20 I NHL.

21            9.      Roundup refers to all formulations of Monsanto's Roundup products, including, but

22    not limited to, Roundup Concentrate Poison ivy and Tough Brush Killer 1, Roundup Custom

23    Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

24    Roundup Fence & Hard Edgerl, Roundup Garden Foam, Weed & Grass Killer, Roundup Grass

25    and Weed Killer, Roundup Herbicide, Roundup Original2k herbicide, Roundup Original II

26    Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup

27    Quick Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate

28    Weed & Grass Killer, Roundup Ready-to-Use Extended Control Weed & Grass Killer 1 Plus


                                                      Page 2 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 6 of 17



 1    Weed Preventer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry, Roundup
 2    Ulltra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass Killer
 3    Concentrate, Round Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass Killer
 4    Ready-to Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup Weed & Grass
 5    Killer 1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or any
 6 I other formulation containing the active ingredient, Glyphosate.

 7           10.     At all times relevant herein, Monsanto was the world's leading producer of
 8 ~ glyphosate.

 9           11.     Monsanto introduced Roundup in approximately 1974 and remains today as one of
10    the world's most widely used herbicides.
11           12.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,
12    and roots and detectable quantities of glyphosate accumulate in the plant tissues.
13           13.     At all times relevant herein, farmers, ranchers, consumers and landscapers routinely
14    used Roundup unaware it was a carcinogen.
15           14.     Monsanto represented to farmers, ranchers, consumers, landscapers, commercial

16    wholesalers and retailers that spray-on glyphosate-based herbicides, including Roundup, were

17    "safer than table salt" and "practically non-toxic" to mammals, birds and fish.

18           15.     Monsanto further represented that Roundup poses no risk to human health,

19    Roundup is unlikely to be carcinogenic to humans and that Roundup can be used where children

20 ' I play or are present and breaks down into natural material.

21           16.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

22    with the New York Attorney General, in which Monsanto agreed, among other things, "to cease

23    and desist from publishing or broadcasting any advertisements [in New Your] that represent,

24    directly or by implication" that:

25           a. its glyphosate-containing products or any component thereof are safe, non-toxic,

26           harmless or free from risk;

27           b. its glyphosate-containing products or any component thereof manufactured, formulated,

28           distributed or sold by Monsanto are biodegradable;


                                                  Page 3 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 7 of 17



 1            c. its glyphosate-containing products or any component thereof stay where they are applied
 2            under all circumstances and will not move through the environment by any means;
 3            d. its glyphosate-containing products or any component thereof are :good" for the
 4             environment or are "known for their environmental characteristics;"
 5             e. its glyphosate-containing products or any component thereof might be classified as
 6            "practically non-toxic."
 7            17.     Monsanto did not alter its advertising in the same manner in any state other than
 8    New York and, on information and belief, only recently agreed to modify its advertising.
 9            18.     The International Agency for Research on Cancer (IARC") is the specialized
10    intergovernmental agency that the World Health Organization ("WHO") of the United Nations
11    tasked with conducting and coordinating research into the causes of cancer.
12             19.    An IARC Advisory Group to Recommend Priorities for IARC Monographs during
13    2015-2019 met in Apri12014. IARC set glyphosate for review in 2015-2016.
14             20.    On March 24, 2015 after IARC reviewed numerous studies, many of which had
15    been in Monsanto's possession since as early as 1985, IARC's working group published its
16    conclusion that the glyphosate contained in Monsanto's Roundup herbicide is a Class 2A

17    "probable carcinogen" as demonstrated by the mechanistic evidence (genotoxicity and oxidative

18    stress) of carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

19             21.    IARC's full Monograph was published on July 29, 2015 and established glyphosate

20    as a class 2A probable carcinogen to humans. According to the authors, glyphosate demonstrated

21    sufficient mechanist evidence to warrant a 2A classification based on evidence of carcinogenicity
22 I in humans and animals.

23             22.    The IARC Working Group found an increased risk between exposure to glyphosate

24    and NHL and several subtypes of NHL, and the increased risk continued after adjustment for other
25 I pesticides.

26            , 23.   IARC also found that glyphosate caused DNA and chromosomal damage in human
27 I cells.

28             24.    In addition to the new classification by IARC, Monsanto has had ample evidence of


                                                  Page 4 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 8 of 17



 1    glyphosate and Roundup's genotoxic properties for decades.
 2           25.     Genotoxicity refers to chemical agents capable of damaging the DNA within a cell
 3 I through genetic mutations, which is a process that is believed to lead to cancer.
 4           26.     In 1997 Chris Clements published "Genotoxicty of select herbicides in Rana
 5    catesbeiana tadpoles using the alkaline single-cell DNA electrophoresis (comet) assay." The study
 6    found that tadpoles exposed to Roundup showed significant DNA damage when compared with
 7 I unexposed control animals.
 8            27. In 2003 Lennart Hardell and Mikael Eriksson published the results of two case
 9    controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia. The study
10    concluded that glyphosate had the most significant relationship to NHL among all herbicide
11    studies with an increased odds ratio of 3:11.
12           28.     In 2003, AJ De Roos published a study examining the pooled data of mid-western
13 I farmers, examining pesticides and herbicides as risk factors for NHL. The study, which controlled
14    for potential confounders, found a relationship between increased NHL incidence and glyphosate.
15           29.     In 2006 Cesar Paz-y-Mino published a study examining DNA damage in human
16    subjects exposed to glyphosate. The study produced evidence of chromosomal damage in blood
17    cells showing significantly greater damage after exposure to glyphosate than before in the same
18    individuals, suggesting that the glyphosate formulation used during aerial spraying had a genotoxic

19    effect on exposed individuals.

20           30.     In 2008, Mikael Eriksson published a population based case-control study of

21    exposure to various pesticides as a risk factor for NHL. This strengthened previous associations
22 I between glyphosate and NHL.

23           31.     In spite of this knowledge Monsanto continued to issue broad and sweeping

24    statement suggesting that Roundup was safer than ordinary household items such as table salt,

25    despite a lack of scientific support for the accuracy and validity of these statements and

26    voluminous evidence to the contrary.

27           32.     These statements and representations have been made with intent to inducing

28    Plaintiff and the public at large to purchase, and increase the use of Roundup for Monsanto's


                                                  Page 5 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 9 of 17



 1    pecuniary gain, and in fact did induce Plaintiff to use Roundup.
 2           33.     Monsanto failed to appropriately and adequately inform and warn Plaintiff of the
 31 serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,
 4    including, but not limited to, the risk of developing NHL, as well as other severe and personal
 5    injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and
 6    mental anguish, diminished enjoyment of life, and the need fro medical treatment, monitoring,
 7    and/or medications.
 8           34.     In 2016 after using and being exposed to Roundup for years, Plaintiff developed
 9    cancer. Specifically, Plaintiff was diagnosed with NHL.
10           35.     Plaintiff has undergone significant treatment over several years and incurred
11    significant medical expenses.
12           36.     Plaintiff was unaware of and causal link between her exposure to Roundup and
13    cancer until October 2018 when Plaintiff was first informed of inedia reports wherein a suggestion
14    was made that Roundup was not only a carcinogen, but was linked to NHL under certain
15    circumstances. It was not until that time that Plaintiff had any reason to suspect that Roundup had
16 I caused her cancer.
17           37.     By reason of the foregoing acts and omissions, including Monsanto's concealment
18    of the risks of use and continued exposure to Roundup, which caused or was a substantial

19    contributing factor in the cause of Plaintiff's cancer, Plaintiff has endured and continues to endure

20    pain, emotional and mental suffering, medical expenses and other economic and non-economic

21    damages in an amount in excess of $15,000.00.

22
23                                      FIRST CAUSE OF ACTION
                                (Strict Products Liability - Design Defect)
24
25           38.     Plaintiff repeats and realleges each Paragraph above and incorporates same as if

26 ~I fully stated herein.

27           39.     At all times relevant herein, Monsanto designed, researched, manufactured, tested,
28 11 advertised, promoted, sold, and distributed Roundup that was used by Plaintiff.


                                                  Page 6 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 10 of 17



 1           40.        Roundup was expected to and did reach consumers and persons coming into
 2    contact with it without substantial change in the condition in which it was produced,
 3    manufactured, sold, distributed and marketed.
 4           41.        Roundup was and is defective because it was and is dangerous to an extent beyond
 5    that which an ordinary consumer would anticipate.
 6           42.        Plaintiff was exposed to Roundup without knowledge of Roundup's dangerous
 7 I characteristics.
 8           43.        At the time of Plaintiff's use of and exposure to Roundup, Roundup was being used
 9 I for the purposes in a manner normally intended, as a broad-spectrum herbicide.
10           44.        Plaintiff's use of, and exposure to, Roundup caused or was a substantial
11    contributing factor in causing Plaintiff to suffer from cancer. Plaintiff has suffered and continues
12    to suffer pain, emotional and mental anguish, medical expenses and other economic and non-
13    economic damages, all of which are in excess of $15,000.00.
14            45.       Monsanto knew or should have known about the risks posed by Roundup but,
15    despite that knowledge, Monsanto deliberately proceeded to promote Roundup as a safe product
16    knowing that it had a high probability of causing injury, including cancer. Monsanto's intentional

17    actions constitute oppression and malice, both express and implied, and demonstrate a conscious

18    disregard of the rights and safety of others, including Plaintiff. Plaintiff is therefore entitled to an

19    award of punitive damages in an amount sufficient to punish Monsanto and hold it out as an

20    example to deter others from engaging in similar actions in the future.

21                                      SECOND CAUSE OF ACTION
                                  (Strict Products Liability - Failure to Warn)
22
23            46.       Plaintiff repeats and realleges each Paragraph above a.nd incorporates same as if

24 I fully stated herein.
25            47.       At all times relevant herein, Monsanto designed, researched, manufactured, tested,

26    advertised, promoted, sold and distributed Roundup as described above that was used by Plaintiff.

27            48.       Warnings or instructions regarding the full and complete risks of Roundup and

     I glyphosate-containing products should have been prominently included with Roundup because of


                                                    Page 7 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 11 of 17



 1    the risks of harm associated with the use of and/or exposure to such products.
 2            49.     Had Plaintiff been properly warned, she would not have used Roundup or would
 3    have taken additional precautions to limit Roundup exposure.
 4            50.     Plaintiff's use of, and exposure to, Roundup caused or was a substantial
 5    contributing factor in causing Plaintiff to develop and suffer from cancer. Plaintiff has suffered
 6    and continues to suffer pain, emotional and mental anguish, medical expenses and other economic
 7    and non-economic damages, all of which are in excess of $15,000.00.
 8            51.     Monsanto knew or should have known about the risks posed by Roundup but,
 9    despite that knowledge, failed to warn consumers of the risks. Instead, Monsanto deliberately
10    proceeded to promote Roundup as a safe product knowing that it had a high probability of causing
11    injury, including cancer. Monsanto's intentional actions constitute oppression and malice, both
12    express and implied, and demonstrate a conscious disregard of the rights and safety of others,
13    including Plaintiff. Plaintiff is therefore entitled to an award of punitive damages in an amount
14    sufficient to punish Monsanto and hold it out as an example to deter others from engaging in
15    similar actions in the future.
16                                        THIRD CAUSE OF ACTION
                                                   (Negligence)
17            52.     Plaintiff repeats and realleges each Paragraph above and incorporates same as if
18 I fully stated herein.
19           53.     Monsanto, directly or indirectly, caused Roundup products to be sold, distributed,
20    packaged, labeled, marketed, promoted and/or used by Plaintiff.
21            54.     At all times relevant herein, Monsanto had a duty to exercise reasonable care in the
22    design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale and
23    distribution of Roundup products, including the duty to take all reasonable steps necessary to
24    manufacture, promote, and/or sell a product that was not unreasonably dangerous to consumers
25    and users of the product.
26            55.     At all times relevant herein, Monsanto had a duty to exercise reasonable care in the
27 Imarketing, advertisement and sale of Roundup products. Monsanto's duty of care owed to
 :     consumers, such as Plaintiff, included the duty to provide accurate, true and correct information

                                                  Page 8 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 12 of 17



 1    concerning the risks of using Roundup and appropriate, complete and accurate warnings
 2    concerning the potential adverse effects of exposure to Roundup and, in particular, its active
 3    ingredient glyphosate.
 4           56.     At all times relevant herein, Monsanto knew, or in the exercise of reasonable care,
 5    should have known of the hazards and dangers of Roundup and specifically the carcinogenic
 6    properties of the chemical glyphosate.                             ~
 7           57.     Accordingly, Monsanto knew, or in the exercise of reasonable care, should'have
 8    known that use of or exposure to Roundup products could cause or be associated wi th Plaintiff's
 9    injuries, and thus created a dangerous and unreasonable risk of injury to the users of Roundup
10    products, including Plaintiff.
11           58.     Monsanto also knew, or in the exercise of reasonable care should have known that
12    users and consumers of Roundup were unaware of the risks and the magnitude of the risks
13    associated with use of and/or exposure to Roundup and glyphosate-containing products.
14            59.    Monsanto breached its duty of reasonable care and failed to exercise ordinary care
15    in the design, research, development, manufacture, testing, marketing, supply, promotion,

16    advertisement, packaging, sale and distribution of its Roundup products, in that Monsanto

17    manufactured and produced defective herbicides containing the chemical glyphosate, knew or had

18    reason to know of the defects inherent in its products, knew or had reason to know that a user's or

19    consumer's exposure to the products created a significant risk of harm and unreasonably

20    dangerous side effects and failed to prevent or adequately warn of these risks and injuries.

21            60.    Despite ability and means to investigate, study and test products and to provide

22    adequate warnings, Monsanto failed to do so. Indeed, Monsanto wrongfully concealed

23    information and has further made false and/or misleading statements concerning the safety and/or

24    exposure to Roundup and glyphosate.

25            61.     Monsanto knew or should have known that it was foreseeable that consumers such

26 I as Plaintiff would suffer injuries as a result of Monsanto's failure to exercise ordinary care in the
27    manufacturing, marketing, labeling, distribution and sale of Roundup.

28            62.     Plaintiff did not know the nature and extent of the injures that could result from the


                                                  Page 9 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 13 of 17



 1       intended use of and/or exposure to Roundup or its active ingredient glyphosate.
 2              63.     Monsanto's negligence caused or was a substantial contributing factor in causing
 3       Plaintiff to develop and suffer from cancer. Plaintiff has suffered and continues to suffer pain,
 4       emotional and mental anguish, medical expenses and other economic and non-economic damages,
 5       all of which are in excess of $15,000.00.
 6              64.     Monsanto's intentional actions constitute oppression and malice, both express and
 7       implied, and demonstrate a conscious disregard of the rights and safety of others, including
 8       Plaintiff. Plaintiff is therefore entitled to an award of punitive damages in an amount sufficient to
 9       punish Monsanto and hold it out as an example to deter others from engaging in similar actions in
10 the future.
11                                         FOURTH CAUSE OF ACTION
                                           (Breach of Implied Warranties)
12
13              65.     Plaintiff repeats and realleges each Paragraph above and incorporates same as if
14 I fully stated herein.

15              66.     At all times relevant herein, Monsanto engaged in the business of testing,

16       developing, designing, manufacturing, marketing, selling, distributing and promoting Roundup

17       products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

18       thereby placing Roundup products into the stream of commerce. These actions were under the
19 I ultimate control and supervision of Monsanto.

20              67.      Before the time Plaintiff was exposed to the use of Roundup products, Monsanto

21       impliedly warranted to consumers and those exposed, including Plaintiff, that Roundup products

22       were of inerchantable quality and safe and fit for the use for which they were intended -

23       specifically as horticultural herbicides.

24               68.     Monsanto failed to disclose that Roundup has dangerous propensities when used as

25       intended and that the use of and/or exposure to Roundup and glyphosate-containing products

26       carries an increased risk of developing severe injuries, including cancer.

27   I
                 69.     Plaintiff reasonably relied upon the skill, superior knowledge and judgment of

28       Monsanto and upon its implied warranties that Roundup products were of inerchantable quality


                                                     Page 10 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 14 of 17




 1    and fit for their intended purpose or use.
 2           70.     Upon information and belief, Plaintiff was at all relevant times in privity with
 3 Monsanto
 4           71.     Plaintiff is the intended third-party beneficiary of implied warranties made by
 5    Monsanto to the purchasers of its horticultural herbicides and, as such, Plaintiff is entitled to assert
 6 this claim.
 7           72.     The Roundup products were expected to reach and did in fact reach consumers and
 8    users, including Plaintiff, without substantial change in the condition in which they were
 9    manufactured and sold by Monsanto.
10            73.    At all times relevant herein, Monsanto was aware that consumers and user of its
11    products, including Plaintiff, would use Roundup products as marketed by Monsanto, which is to
12    say that Plaintiff was a foreseeable user of Roundup.
13            74.    Monsanto intended that Roundup products were to be used in the manner in which
14    Plaintiff was exposed to them and Monsanto impliedly warranted each product to be of
15    merchantable quality, safe and fit for this use, despite the fact that Roundup was not adequately
16    tested or researched.

17            75.    In reliance upon Monsanto's implied warranty, Plaintiff used or was exposed to
18    Roundup as instructed and labeled and in the foreseeable manner intended, recommended, ,

19    promoted and marketed by Monsanto.

20            76.     Plaintiff cold not have reasonably discovered or known of the risks fo serious injury

21    associated with Roundup or glyphosate.

22            77.     Monsanto breached its implied warranty to Plaintiff in that Roundup products were
23    not of inerchantable quality, safe, or fit for their intended use, or adequately tested. Roundup has
24    dangerous propensities when used as intended and can cause serious injuries, including those

25    injuries complained of herein.

26            78.     The harms caused by Roundup products far outweighed its benefits, rendering the

27    products more dangerous than an ordinary consumer or user would expect and more dangerous
28 1 than alternative products.


                                                   Page 11 of 12
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 15 of 17



 1           79.     As a direct and proximate cause of Monsanto's wrongful acts and omissions,
2     Plaintiff has suffered and continues to suffer pain, emotional and mental anguish, medical
 3    expenses and other economic and non-economic damages, all of which are in excess of
 4    $15,000.00.
 5           WHEREFORE, Plaintiff, expressly reserving the right to amend this Complaint at the time
 6    of trial of the action herein to include all items of damages not yet ascertained, demands judgment
 7    against Defendants, and each of them, as follows.
 8           1.      For general and compensatory damages against Defendants, including, but not
 9                   limited to, damages for physical and emotional injury and pain in an amount in
10                   excess of Fifteen Thousand Dollars ($15,000.00).
11           2.      For special damages, including medical expenses, in an amount in excess of Fifteen
12                   Thousand Dollars ($15,000.00);
13           3.      For punitive damages in an amount in excess of Fifteen Thousand Dollars
14                   ($15,000.00);
15           4.      For an award of attorney's fees and costs;
16           5.      For such other and further relief as this Court deems just and proper.
17           DATED this 15`h day of September, 2020.
18                                                     BURRIS & THOMAS, LLC
19
                                                   By: ls/ Steve M. Burris
20                                                   Steven M. Burris, Esq.
                                                     Nevada Bar No. 000603
21                                                   sb()a,steveburrislaw.com
                                                     2810 W. Charleston Boulevard, Suite F-58
22                                                   Las Vegas, Nevada 89102
                                                     Attorney for Plaintiff
23
24
25
26
27
28


                                                 Page 12 of 12
                                   Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 16 of 17
                                                                                                             Electronically Filed
                                                                                                             9/15/2020 2:24 PM
                                                                                                             Steven D. Grierson
                                                                                                             CLER OF THE CO

                               1     IAFD                                                                    (Atoel-A
                                                                                                                             .go
                                     STEVEN M. BURRIS, ESQ.
                               2     Nevada Bar No. 000603
                                     sb()
                                        a,steveburrislaw. com
                               3     BURRIS & THOMAS, LLC
                                     2810 W. Charleston Boulevard, Suite F-58
                                                                                                          CASE NO: A-20-82122;
                               4     Las Vegas, Nevada 89102                                                       Department
                                     (702) 258-6238 - Telephone
                               5     (702) 258-8280 - Facsimile
                               6     Attorneys for Plaintiff
                               7                                            DISTRICT COURT
                               8                                      CLARK COUNTY, NEVADA
                               9
                                      ALYNE GRIFFITHS,                                  CASE NO.:
                              10                                                        DEPT. NO.:
                                                      Plaintiff,
                              11
                                      vs.
                              12      MONSANTO COMPANY, a foreign
    y         U                       corporation and DOES 1 through 10,
          S                   13      inclusive; and ROE ENTITIES lthrough 10,
              ~ 11
                 ~
              m CUO) 'COccO           inclusive;
~m                            14
D
          ~ y 'L ~

)~~°=°= Z
                                                      Defendants.
                        co
                              15
0 Z
JW~                     N
    >
    w Eo ~                    16
    1--
    co¢N
                              17
          0                   18
                              19                               INITIAL APPEARANCE FEE DISCLOSURE

                              20
                              21             Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for

                              22     parties appearing in the above entitled action as indicated below:

                              23                    ALYNE GRIFFITHS                                              $270.00

                              24
                              25
                              26
                              27 I

                              28


                                                                                 Page 1 of 2
     Case 2:20-cv-01917-KJD-DJA Document 1-1 Filed 10/15/20 Page 17 of 17


                                                                            I


 1          TOTAL REMITTED                                               $270.00
2           DATED this 15`h day of September, 2020.
 3                                                BURRIS & THOMAS, LLC
4
                                              By: ls/Steven M. Burris
 5                                              Steven M. Burris, Esq.
                                                Nevada Bar No. 000603
 6                                              sb (&,steveburrislaw. com
                                                2810 W. Charleston Boulevard, Suite F-58
 7                                              Las Vegas, Nevada 89102
                                                Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             Page 2 of 2
